Title: From Thomas Jefferson to the Speaker of the House of Delegates, 22 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council Mar. 22. 1781.

I do myself the honor of inclosing you a letter I received yesterday evening informing me of the arrival of a British fleet of force in Chesapeake bay. Should this be confirmed beyond all doubt I shall think it proper to discharge the armed vessels of private property which had been impressed into public service. In the mean time they are coming up to a safer part of the river, and a valuation of them is making so that if any future events should be thought to  make the state liable for them, their worth may be precisely established.
I have the honour to be with very great respect Sir Your most obedient & most humble servt,

Th: Jefferson

